Exhibit 10.6
 
CELANESE CORPORATION
2004 STOCK INCENTIVE PLAN
 
TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS AWARD AGREEMENT is made effective as of April 23, 2008 (the “Date of
Grant”), between Celanese Corporation (the “Company”) and Christopher Jensen
(the “Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Award
Agreement; and
 
WHEREAS, the Compensation Committee (the “Committee”) has determined that it
would be in the best interests of the Company and its stockholders to grant to
the Participant an award of time-based Restricted Stock Units, subject to the
terms set forth herein, which award shall constitute an “Other Stock-Based
Award” pursuant to Section 8 of the Plan;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1.  Definitions.  Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.
 
(a) Total Disability:  Total Disability shall be determined by regulation of the
Committee from time to time in its sole discretion.
 
(b) Plan:  The Celanese Corporation 2004 Stock Incentive Plan, as amended from
time to time.
 
2.  Grant of Restricted Stock Units; Dividend Equivalents.  The Company hereby
grants to the Participant, subject to adjustment as set forth in the Plan,
35,000 Restricted Stock Units (together with the Restricted Stock Units credited
pursuant to the succeeding provisions of this Section 2, hereinafter the
“RSUs”). The RSUs shall be subject to the terms and conditions set forth herein.
The Participant shall be entitled to be credited with dividend equivalents with
respect to the RSUs, calculated as follows: on each date that a cash dividend is
paid by the Company while the RSUs are outstanding, the Participant shall be
credited with an additional number of RSUs equal to the number of whole Shares
valued at Fair Market Value on such date (rounded up to the nearest whole share)
that could be purchased on such date with the aggregate dollar amount of the
cash dividend that would have been paid on the RSUs had the RSUs been issued as
Shares. The additional RSUs credited under this Section shall be subject to the
same terms and conditions applicable to the RSUs originally awarded hereunder,
including, without limitation to vesting and the crediting of additional
dividend equivalents.
 
3.  Vesting of Restricted Stock Units.
 
(a) Subject to the Sections 3(b) and 3(c) below, and subject to the
Participant’s continued Employment with the Company and its Affiliates, fifty
percent (50%) of the RSUs granted pursuant to this Agreement shall vest on each
of October 1, 2010 and October 3, 2011 (each such date being referred to as a
“Vesting Date”). Each period between the Date of Grant and a Vesting Date shall
be referred to herein as a “Vesting Period.”
 
(b) Change in Control.  Upon the occurrence of a Change in Control, RSUs, to the
extent not previously canceled, shall become fully vested.
 
(c) Termination of Employment.  
 
(i) General.  Except as provided in paragraph (ii) below, if the Participant’s
Employment with the Company and its Affiliates terminates for any reason, the
RSUs, to the extent not then vested, shall be immediately canceled by the
Company without consideration.





--------------------------------------------------------------------------------



 



(ii) In the event that at any time prior to a Vesting Date, the Participant’s
Employment is terminated due to the Participant’s death or Total Disability,
then the number of RSUs which become vested (rounded up to the nearest number of
whole shares) with respect to each incomplete Vesting Period on such termination
date shall be equal to the product of (1) the number of RSUs granted hereunder,
as adjusted if applicable, multiplied by (2) a fraction the numerator of which
is the number of full months during any such Vesting Period through and
including the date of termination and the denominator of which is the number of
full months in each respective Vesting Period; and
 
(iii) upon determination of the number of vested RSUs pursuant to clause (ii)
above, all remaining RSUs shall be canceled without consideration.
 
4.  Settlement of RSUs.  As soon as practicable following each Vesting Date (but
in no event later than 21/2 months after the Vesting Date, or, in the event of a
Change in Control, immediately prior to the occurrence of such Change in
Control), the Company shall deliver to the Participant, in complete settlement
of all vested RSUs, a number of Shares equal to the number of vested RSUs
determined hereunder that have not previously been settled.
 
5.  No Right to Continued Employment.  Neither the Plan nor this Award Agreement
shall be construed as giving the Participant the right to be retained in
Employment. Further, the Company or its Affiliate may at any time terminate the
Participant’s Employment, free from any liability or any claim under the Plan or
this Award Agreement, except as otherwise expressly provided herein.
 
6.  Legend on Certificates.  The certificates representing the Shares issued in
respect of the RSUs shall be subject to such stop transfer orders and other
restrictions as the Committee may determine is required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws and the Company’s Certificate of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
 
7.  Transferability.  An RSU may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
 
8.  Taxes.  The Company shall be entitled to require, as a condition of delivery
of the Shares in settlement of the RSUs, that the Participant agree to remit and
when due an amount in cash sufficient to satisfy all current or estimated future
federal, state and local withholding, and other taxes relating thereto. The
Participant may be required to pay to the Company or its Affiliate and the
Company or its Affiliate shall have the right and is hereby authorized to
withhold from any payment due or transfer made with respect to the RSUs or from
any compensation or other amount owing to a Participant the amount (in cash,
Shares, other securities, other Awards or other property) of any applicable
withholding taxes in respect of the vesting and or settlement of RSUs (including
withholding of Shares otherwise deliverable in settlement of RSUs) and to take
such action as may be necessary in the discretion of the Company to satisfy all
obligations for the payment of such taxes.
 
9.  Securities Laws.  Upon the acquisition of any Shares pursuant to the vesting
of the RSUs, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.
 
10.  Notices.  Any notice under this Award Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to the Participant at the address last appearing in
the personnel records of the Company for the Participant or to either party at
such other address as either party hereto may hereafter designate in writing to
the other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
 
11.  Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.


2



--------------------------------------------------------------------------------



 



12.  Restricted Stock Units Subject to Plan.  By entering into this Award
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The RSUs and the Shares issued upon
vesting thereof are subject to the Plan, which is hereby incorporated by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan shall govern and prevail.
 
13.  Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
14.  Validity of Agreement.  This Award Agreement shall be valid, binding and
effective upon the Company on the Date of Grant. However, the RSUs contained in
this Award Agreement shall be forfeited by the Participant and this Award
Agreement shall have no force and effect if it is not duly executed (as outlined
in Section 13) by the Participant within sixty (60) days of the Date of Grant.
 
This Time-vesting Restricted Stock Unit Award Agreement dated April 23, 2008 has
been delivered to Participant pursuant to such action approved by the Committee
on the Grant Date and can be accepted only by the signature of the Participant
and timely delivery thereof to the Company in accordance with the terms of this
Agreement.


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Award Agreement has been executed and delivered by the
parties hereto.
 

          CELANESE CORPORATION          
By: 
/s/  David N. Weidman



Name: David N. Weidman
Title: Chairman and Chief Executive Officer
     
Date: June 10, 2008
         
ACCEPTED AND AGREED
  PARTICIPANT          
By: 
/s/  Christopher Jensen



Name: Christopher Jensen
Title: Vice President, Finance and Treasurer
Employee ID: [Redacted]
     
Date: June 9, 2008
   




4